       Case 2:18-cv-00217-JCM-VCF Document 47 Filed 01/30/20 Page 1 of 2



 1 MICHAEL F. BOHN, ESQ.
   Nevada Bar No.: 1641
 2 mbohn@bohnlawfirm.com
   ADAM R. TRIPPIEDI, ESQ.
 3 Nevada Bar No.: 12294
   atrippiedi@bohnlawfirm.com
 4 LAW OFFICES OF
   MICHAEL F. BOHN, ESQ., LTD.
 5 2260 Corporate Circle, Suite 480
   Henderson, NV 89074
 6 (702) 642-3113/ (702) 642-9766 FAX
 7 Attorney for defendant Saticoy Bay LLC Series
   6773 Granite River
 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11    THE BANK OF NEW YORK MELLON FKA                      CASE NO.: 2:18-cv-00217-JCM-VCF
      THE BANK OF NEW YORK AS TRUSTEE
12    FOR THE CERTIFICATEHOLDERS OF
      CWALT, INC., ALTERNATIVE LOAN
13    TRUST 2005-13CB, MORTGAGE PASS-
      THROUGH CERTIFICATES, SERIES 2005-
14    13CB,

15                       Plaintiff,

16    vs.

17    SATICOY BAY LLC SERIES 6773 GRANITE
      RIVER,
18
                         Defendants.
19
                              STIPULATION AND ORDER FOR DISMISSAL
20
            It is hereby stipulated and agreed, by and between the plaintiff The Bank of New York Mellon
21
     Fka the Bank of New York, as Trustee for the Certificateholders Cwalt, Inc., Alternative Loan Trust
22
     2006-23CB, Mortgage Pass-through Certificates, Series 2006-23CB, by and through it’s attorney Tenesa
23
     S. Powell, Esq. And defendant Saticoy Bay LLC Series 6773 Granite River, by and through its attorney,
24
     the Law Offices of Michael F. Bohn, Esq., Ltd., that this case shall be dismissed with each party
25
     ///
26
     ///
27
28                                                     1
      Case 2:18-cv-00217-JCM-VCF Document 47 Filed 01/30/20 Page 2 of 2



 1 to bear its own attorneys fees and costs.
 2          DATED this 30th day of January, 2020
 3 AKERMAN, LLP                                              LAW OFFICES OF
                                                             MICHAEL F. BOHN, ESQ., LTD.
 4
 5
 6 By: /s/ Tenesa S. Powell, Esq.                            By: /s/ /Michael F. Bohn, Esq.
        Tenesa S. Powell                                         Michael F. Bohn, Esq.
 7      1635 Village Center Circle, Suite 200                    Adam R. Trippiedi, Esq.
        Las Vegas, NV 89134                                      2260 Corporate Circle, Suite 480
 8    Attorney for plaintiff The Bank of New York                Henderson, Nevada 89074
   Mellon Fka the Bank of New York, as Trustee                    Attorney for defendant Saticoy Bay LLC
 9 for the Certificateholders Cwalt, Inc., Alternative       Series 6773 Granite River
   Loan Trust 2006-23CB, Mortgage Pass-through
10 Certificates, Series 2006-23CB
11
12          IT IS SO ORDERED January
                             this    31,
                                      day2020.
                                          of January, 2020
13
14
                                                   UNITED STATES DISTRICT COURT JUDGE
15
16
17 Respectfully submitted by:
18 LAW OFFICES OF
   MICHAEL F. BOHN, ESQ., LTD.
19
20
21 By: /s/ /Michael F. Bohn, Esq. /
      Michael F. Bohn, Esq.
22    Adam R. Trippiedi, Esq.
      2260 Corporate Circle, Suite 480
23    Henderson, Nevada 89074
      Attorney for defendant
24   Saticoy Bay LLC Series 6773 Granite River
25
26
27
28                                                       2
